Title: From George Washington to George Clinton, 13 December 1779
From: Washington, George
To: Clinton, George


        
          Sir,
          Morris Town Decr 13th 1779
        
        I have the honor to inclose your Excellency sundry papers received from Major Ballard respecting the effects of certain disaffected persons taken and sold on the frontier. You will perceive he is in danger of being prosecuted for felony. There appears not from the face of the papers to have been any thing blameable in Major Ballards conduct as he only acted in obedience to his orders on which must be charged whatever irregularity there may have been in the affair. As the good of the service sometimes requires things to be done in the military line, which cannot be supported by the civil law, prosecutions of this kind may discourage officers from the discharge of their duty. It were therefore to be wished they could be prevented; except where there are appearances of oppression or fraud. Nothing of this offers itself in Major Ballard’s representation; though it is difficult to judge without hearing the other parties. I take the liberty however of troubling Your Excellency with the affair that unless you have reason to believe there has been a spirit of plunder in the transaction, you may have the goodness to interpose your influence for preventing the intended prosecutions—To make this the more practicable I have directed the money which arose on the sales said to be deposited with Lt Col. Whiting to be paid to Your Excellency’s order. But, if on inquiry any of the officers seem to have been actuated by improper views, I wish them to suffer the penalty of the law, and shall be ready to promote every measure for doing justice to those who have been injured. With

every sentiment of respect and regard. I have the honor to be Yr Excellency’s Obedient & humble servant.
      